Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Response filed August 29, 2022 is acknowledged.
-	no Claim(s) is/are amended
-	Claim(s) 12-18/ is/are withdrawn as non-elected
-	Claim(s) 1-18 is/are pending in the application.
-	Claim(s) 1-11 is/are examined on the merits


Election/Restrictions
Applicant’s election without traverse of Species I (figures 5-6) in the reply filed on August 29, 2022 is acknowledged.
Claims 12-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 29, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 1, 5 is/are objected to because of the following informalities:  
Claim 1, lines 6-7 “the power supply lines” should be “the power supply line[[s]]”.  
Claim 5, line 2 “seciton“ should be “section“.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuta et al, U.S. Patent Publication No. 20140210779 in view of ordinary skill in the art.
Consider claim 1, Katsuta teaches a display device comprising: at least one driving device configured to transmit data voltages to pixels (see Katsuta paragraph 0066 where source driver 13 generates, from the control signal for one horizontal line, an image signal Vsig into which the pixel signals Vpix for the plurality of sub-pixels SPix in the liquid crystal display unit 20 are time-divisionally multiplexed. The source driver 13 supplies the generated image signal Vsig to the source selector 13S) disposed on a panel in a display time section and to transmit touch driving signals to the sensors (see Katsuta paragraph 0067-0068 where ouch detection unit 40 is a circuit for detecting the presence or absence of a touch with respect to the touch detection device 30 (the above-described contact state) based on the control signal supplied from the control unit 11 and a touch detection signal Vdet supplied from the touch detection device 30 in the display unit) disposed in the panel in a touch sensing time section (see Katsuta figure 7, element 14, 12, 13s, 19 and paragraph 0082 where the display device with a touch detection function 1 may incorporate circuits such as the drive electrode driver 14, the gate driver 12, and the source selector 13S in the COG (Chip On Glass) 19 and figure 20 element Pt, Pd); 

a power management device (see Katsuta figure 16, element 14Q) connected with the at least one driving device through a power supply line (see Katsuta figure 16, element 65E) and configured to supply a first voltage having a first level to the 

a timing control device configured to supply a timing control signal indicating the display time section and the touch sensing time section to the at least one driving device or to the power management device (see Katsuta figure 1, element 11 control unit and paragraph 0064, 0067 where control unit 11 is a circuit which supplies control signals to the gate driver 12, the source driver 13, the drive electrode driver 14, and the touch detection unit 40, respectively, based on a video signal Vdisp supplied from outside so as to control them in such a way that they are operated in a mutually-synchronized manner. drive electrode driver 14 is a circuit for supplying a drive signal for touch detection (a touch drive signal, hereinafter also referred to as a drive signal) VcomAC and a display drive voltage VcomDC, which is a voltage for display, to a drive electrode COML to be described later in the display unit with a touch detection function 10 based on the control signal supplied from the control unit 11.).

Katsuta does not explicitly reference supply lines as “power supply  lines”.  However, one of ordinary skill in the art would, without inventive inspiration, recognize that a drive signal generation providing a voltage would correspond to a power supply in view of the standard equation that Voltage equals Power divided by Current  V=P/I .  Therefore, the claimed features would have been obvious in view of Katsuta and ordinary skill in the art.

Consider claim 4, Katsuta as modified by ordinary skill teaches all the limitations of claim 1 and further teaches wherein the power management device comprises a plurality of voltage generation modules (see Katsuta figure 16, element 61, 62) configured to generate the first voltage and the second voltage and the plurality of voltage generation modules are selectively connected to the power supply line through switch circuits (see Katsuta figure 16, element 65).

Consider claim 5, Katsuta as modified by ordinary skill teaches all the limitations of claim 1 and further teaches wherein the at least one driving device supplies a common voltage to the sensor in the display time section and transmits the touch driving signal to the sensor in the touch sensing time section (see Katsuta paragraph 0067 where drive electrode driver 14 is a circuit for supplying a drive signal for touch detection (a touch drive signal, hereinafter also referred to as a drive signal) VcomAC and a display drive voltage VcomDC, which is a voltage for display, to a drive electrode COML to be described later in the display unit with a touch detection function 10 based on the control signal supplied from the control unit 11.).

Consider claim 6, Katsuta as modified by ordinary skill teaches all the limitations of claim 5.  Katsuta is silent regarding wherein an amount of current consumed for generating the touch driving signal is larger than an amount of current consumed for generating the data voltage.  One of ordinary skill in the art would readily recognize that according to the standard equation of that Voltage equals Power divided by Current  V=P/I when a higher power is provided using a higher voltage then a current must increase.  For example, by simply selecting trivial values for the equation, one of ordinary skill can readily see that different values for power, voltage will cause current values to be different.
V=1, P=2 thus I=2
V=P/I →1=2/2
V=2, P=2 thus I=1
V=P/I →2=2/1
V=2, P=4 thus I=2
V=P/I →2=4/2


Katsuta discloses in paragraphs 0074-0075 that during touch detection current will fluctuate according to whether a finger is in contact or not (see Katsuta figures 2-6 and paragraphs 0074-0075).  Therefore, since current fluctuates in response to non-contact/contact, one of ordinary skill would readily recognize that a higher amount of current would be consumed than when generating a data voltage.

Consider claim 8, Katsuta teaches a power management device connected with display driving devices through a 

a second voltage generation module configured to generate a second voltage having a second level higher than the first level (see Katsuta figure 16, element 61); and 

an output control circuit (see Katsuta figure 16, element 65) configured to receive a timing control signal indicating a display time section and a touch sensing time section (see Katsuta figure 16, EXVCOM), to output, through switch circuits, the first voltage to the 

Katsuta does not explicitly reference supply lines as “power supply  lines”.  However, one of ordinary skill in the art would, without inventive inspiration, recognize that a drive signal generation providing a voltage would correspond to a power supply in view of the standard equation that Voltage equals Power divided by Current  V=P/I .  Therefore, the claimed features would have been obvious in view of Katsuta and ordinary skill in the art.

Consider claim 9, Katsuta as modified by ordinary skill teaches all the limitations of claim 8 and further teaches wherein the driving devices receive the timing control signal from a timing control device configured to transmit image data and distinguish between a driving time for pixels and a driving time for sensors and the output control circuit receives the timing control signal from the timing control device and recognizes the display time section and the touch sensing time section (see Katsuta figure 1, element 11 control unit and paragraph 0064, 0067 where control unit 11 is a circuit which supplies control signals to the gate driver 12, the source driver 13, the drive electrode driver 14, and the touch detection unit 40, respectively, based on a video signal Vdisp supplied from outside so as to control them in such a way that they are operated in a mutually-synchronized manner. drive electrode driver 14 is a circuit for supplying a drive signal for touch detection (a touch drive signal, hereinafter also referred to as a drive signal) VcomAC and a display drive voltage VcomDC, which is a voltage for display, to a drive electrode COML to be described later in the display unit with a touch detection function 10 based on the control signal supplied from the control unit 11.).

Consider claim 10, Katsuta as modified by ordinary skill teaches all the limitations of claim 8 and further teaches wherein the first voltage generation module is embedded in a first integrated circuit (see Katsuta figure 16, element 62) and the second voltage generation module is embedded in a second integrated circuit (see Katsuta figure 16, element 61), and the switch circuits are embedded respectively in the first integrated circuit and the second integrated circuit in a form of an output switch (see Katsuta figure 16, element 65).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuta et al, U.S. Patent Publication No. 20140210779 in view of Kim et al, U.S. Patent Publication No. 20160343293.

Consider claim 2, Katsuta as modified by ordinary skill teaches all the limitations of claim 1.  Katsuta is silent regarding comprising a plurality of driving devices, wherein the plurality of driving devices are arranged at different locations along the power supply line.  In a related field of endeavor, Kim teaches a plurality of source drivers arranged at different locations along a power supply line so as to provide grey voltage corresponding to display data to a display panel(see Kim figure 6, element 321, 322 source drivers, PR power routing).  One of ordinary skill in the art would have been motivated to have modified Katsuta to have a plurality of driving devices arranged at different locations along a power supply line so as to facilitate providing voltage signals to a display panel using known techniques with predictable results.

 Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuta et al, U.S. Patent Publication No. 20140210779 and Kim et al, U.S. Patent Publication No. 20160343293 in view of Kim et al (Kim2), U.S. Patent Publication No. 20180150184.
Consider claim 3, Katsuta as modified by Kim teaches all the limitations of claim 2.  Katsuta is silent regarding wherein the power supply line is arranged via a Flexible Printed Circuit Board (FPCB) or comprises a connector having a physical structure therein.  

In a related field of endeavor, Kim2 teaches a power supply line arranged via a FPCB to connect voltage signals to a circuit (see Kim2 figure 9, figure 14, element FPCB).  One of ordinary skill in the art would have been motivated to have power supply line arranged via FPCB as disclosed by Kim2 so as to connect voltage signal to a circuit using known techniques.  Further, a connector having a physical structure would be encompassed by having a FPCB.

Allowable Subject Matter
Claims 7, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed invention recites 
Claim 7: “ The display device of claim 1, comprising a plurality of driving devices, wherein the plurality of driving devices are arranged at different locations along the power supply line and the power management device is configured to control levels of the first voltage and the second voltage such that a difference between a first voltage and a second voltage supplied through the power supply line to a driving device, among the plurality of driving devices, arranged farthest from the power management device is smaller than a difference between a first voltage and a second voltage supplied through the power supply line to a driving device, among the plurality of driving devices, arranged closest to the power management device. ”
Claim 11 recites similar allowable subject matter.

The following prior arts are representative of the state of the prior art:  
Katsuta et al, U.S. Patent Publication No. 20140210779 
Krah et al, U.S. Patent Publication No. 20130328824
Jeon, U.S. Patent Publication No. 20160180771 

The prior arts cited fails to fairly teach or suggest the combined features of the invention including comprising a plurality of driving devices, wherein the plurality of driving devices are arranged at different locations along the power supply line and the power management device is configured to control levels of the first voltage and the second voltage such that a difference between a first voltage and a second voltage supplied through the power supply line to a driving device, among the plurality of driving devices, arranged farthest from the power management device is smaller than a difference between a first voltage and a second voltage supplied through the power supply line to a driving device, among the plurality of driving devices, arranged closest to the power management device.	

These features find support at least at figure 4 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 7, 11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seo et al, U.S. Patent Publication No. 20160293106 (power management driver and display device), Kim, U.S. Patent Publication No. 20190102036 (touch display having a power output circuit controller).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625